             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

ERIC LEE ERICKSON,

      Plaintiff,

v.                                           Case No. 4:19cv115-MW/CAS

OFFICER E. SCARBROUGH
and
OFFICER BEEMAN,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 15. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to prosecute and comply with a Court Order.” The Clerk shall close the file.

      SO ORDERED on July 24, 2019.

                                      s/Mark E. Walker                   ____
                                      Chief United States District Judge
